Title: To George Washington from Major General Israel Putnam, 27 May 1777
From: Putnam, Israel
To: Washington, George



Dear Ginrol
fresh kils [N.Y.] the 27 of may 1777

I recived your favor at this Plas as I in company with ginrol Clinton thought proper to Com to this plas to see how the Obstructions in the rever went on and also to see what could be don as to Booms with Logs we have not as yeat Com to any Detarmenation what is beast to be don but when we shall Com to any detarmenation about it I Shall inform your Exelancy of it.

as to your Plan of Supris by wartor wil not do as thay have won of our ro galles which thay took from ous which constantly Plays up and down the revor as far up as to Com within 3 milds of peegskil and nevor gos below Collo. Phillopses & besids that thar is 2 small tendors which Lay thar and thay have a gard at Phillops hous but how strong it is I have not as yeat asartained but when that is don and I can larn thar setuaition a litil beator, will endevor to do somthing of what you mentioned.
I have sent ordors for the ships and galles to Com immedatly down to fort mongomry and have ordred them to inlest men for the ships and galls tel the first of Jenaury at 3–0–0 par month and a sut of Cloths or 20 Dollors in Lu of the Clothing and when the ships and galleys are Com down ginrol Clinton says he has a nombor of ould salors in the regements that wil nevor mak solders but good salors which wil be put on bord the ships or galleys.
at fort mongomry we have not mor then 7 days provisions I think we ought to have at least Six weaks provisons and shall give you ordors for that Quantety but shuld be glad of your Exelancys ordors as to what Quantety shuld be thare and, shall Endevor to Comply with them.
Doubtles Ginrol Mac Dugel has informed you of the 9 Desartors that Cam in Just aftor my arival thay Cam from delancys Coor when any thing acors Shall always aquant your Exelancy of it. I am Dear sir with the gratest Estem your Exelancys most obedant humbel sarvant

Israel Putnam

